Citation Nr: 1046012	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-37 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep disorder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 2001 to May 
2005.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran and his spouse testified at a personal RO hearing in 
November 2007.  A Board hearing at the local RO where the Veteran 
testified was held in July 2008.  The Board previously remanded 
this issue for further development in November 2008 and March 
2010.   

Further, the issue of entitlement to service connection for right 
shoulder disability was also on appeal and remanded by the Board.  
However, a subsequent rating decision in August 2010 granted 
service connection for right shoulder impingement.  Thus, as this 
was a full grant of the benefit sought on appeal, this issue is 
no longer in appellate status. 


FINDING OF FACT

Sleep apnea was manifested during the Veteran's active duty 
service. 


CONCLUSION OF LAW

Sleep apnea was incurred during the Veteran's active duty 
service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R.  
§ 3.303 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a sleep disorder 
disability.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent with respect to any 
objective findings of sleep disorders or complaints of pertinent 
symptoms such as snoring or waking up abruptly.  Importantly, in 
2003 and 2005 post deployment health assessments, the Veteran 
expressly denied still feeling tired after sleeping.  Further, an 
April 2005 short form physical for separation was silent with 
respect to any sleep problems.  Moreover, in a contemporaneous 
report of medical assessment, the Veteran did not report any 
sleep problems.  

However, immediately following service in June 2005, the Veteran 
filed his current claim for service connection for a sleep 
disorder.  Nevertheless, general VA examinations given in August 
2005 and September 2005 did not address this disability.  In 
November 2005, the Veteran presented to the VA to establish 
ongoing medical care.  The examiner found that posttraumatic 
stress disorder (PTSD) was quite possible with sleep problem.  

In October 2006, the Veteran was afforded a VA mental health 
examination.  The Veteran reported difficulty staying and falling 
asleep as part of his PTSD symptoms.  In his November 2006 
substantive appeal, he indicated that he had discussed fatigue 
and sleep apnea disorders with the doctor who was treating his 
PTSD.  He further stated that sleep medication was not provided 
so he could wake up from his nightmares.  

The Veteran and his wife testified at a personal RO hearing in 
November 2007.  The Veteran's representative described for the 
Veteran that sleep apnea was basically when you stopped 
breathing, which might require a C-pap machine.  In response, the 
Veteran indicated that he did not have those kind of symptoms or 
been told that by a doctor that he had sleep apnea.  The Veteran 
testified that his problem was trying to get sleep because he 
woke up every hour due to dreams.  It was described as disruptive 
sleep.  He also stated that sleep medication made him paranoid.  
He continued that it was a lack of sleep more so than lack of 
breathing.  However, although unclear because gestures were also 
used, his wife appeared to indicate that she noticed that his 
breath was short or he stopped breathing when he slept and that 
she made sure he was still breathing.  She gestured that she woke 
him up and he reacted in some way.  Nevertheless, when 
specifically asked, the Veteran indicated again that he did not 
snore.  

In a subsequent January 2008 statement, the wife indicated that 
the Veteran had a hard enough time sleeping due to his PTSD. 

The Veteran was afforded a VA examination in January 2008.  The 
examiner noted that there was little evidence to suggest the 
Veteran's awakenings were secondary to sleep apnea.  However, he 
indicated that there was sufficient suspicion to warrant further 
investigation, including a poly-somnography and evaluation by a 
sleep specialist.  Nevertheless, at that time, a further 
evaluation was not done.  The Board notes that a February 2008 
Gulf War examination noted constant sleep disturbance, but did 
not clearly provide whether the Veteran suffered from a separate 
sleep disorder associated with his already service-connected PTSD 
or give an etiological opinion.  

The Veteran testified at a Board hearing in July 2008.  He 
reported that his wife stated that he screamed out in his sleep.  
He woke up every hour and tossed and turned.  He stated that he 
had never been treated for a sleep disorder, but that he had been 
scheduled for a sleep study.  However, he had not received any 
notice yet as to when the sleep study would occur.  He said that 
his wife indicated that he would stop breathing.  Thus, in its 
November 2008 decision, the Board remanded this issue to afford 
the Veteran another VA examination.

On remand, the Veteran was afforded another VA examination in 
January 2009.  A report was completed in March 2009.  The Veteran 
again reported problems staying asleep.  He sometimes had trouble 
coughing in his sleep and according to his wife, exhibited loud 
snoring and would stop breathing.  The examiner observed that a 
February 2009 sleep study showed moderate to severe sleep apnea.  
However, the initial examination report did not include an 
etiological opinion as requested by the Board.  It appears that 
the RO returned the claims file to the examiner so that an 
opinion could be obtained.  Nevertheless, a June 2009 report of 
contact indicated that the wrong examination/results were in the 
file.  Subsequently, another note in the file indicated that the 
January 2009 VA examiner provided an opinion that the Veteran's 
sleep apnea did begin in service.  However, it does not appear 
that this opinion was associated with the claims file.  In August 
2009, the RO requested clarification of the examiner's opinion as 
to whether it was based on the Veteran's own history or evidence 
in the file.  As the same examiner was no longer available, the 
RO requested a new examination with another examiner.  

An opinion was done by a urology specialist in June 2009 who 
determined that he could not resolve the issue without resorting 
to mere speculation.  However, he then appeared to indicate that 
the Veteran developed sleep apnea during service, but could not 
resolve whether the timing was purely coincidental.  Another 
opinion was done in August 2009 by another doctor to clarify the 
June 2009 opinion.  Although two prior opinions appeared to 
indicate sleep apnea manifested in service, this opinion found 
that it was not related because there was no documentation in the 
service treatment records and determined that the prior two 
opinions were based on the Veteran's own history.       

The claims file also includes October 2009 statements from the 
Veteran's parents and sisters.  His parents indicated that the 
Veteran did not have any sleep issues prior to service, and that 
he developed snoring and breathing issues after his return from 
Iraq.  His sisters also indicated that the Veteran only reported 
having trouble with sleeping and sleep apnea since his return 
from Iraq.  

In its March 2010 remand, the Board determined that the 2009 VA 
examinations and subsequent opinions were insufficient for 
appellate review because it did not appear that a complete copy 
of the January 2009 VA examination and opinion had been 
associated with the claims file.  Further, the June 2009 opinion 
failed to provide any rationale or explanation for the opinions 
expressed except to say it could not be determined without 
resorting to mere speculation.  See Nieves-Rodriguez v. Peake, 22 
Vet.App. 295, 301 (2008) (stating that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the 
two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) 
(stating that a medical opinion must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions).  Accordingly, the Board remanded the case 
again so that additional treatment records could be obtained, 
including the February 2009 sleep study, and afford the Veteran 
another VA examination.  

The Veteran was afforded a VA mental health examination in May 
2010.  The Veteran reported the following sleep disturbances: 
difficulty falling asleep, difficulty staying asleep, nightmares, 
and psychological and physical arousal during sleep.  The 
examiner opined that the Veteran's sleep disturbances were 
associated with his service-connected PTSD and, thus, were due to 
his military service.  However, he further stated that the 
Veteran was diagnosed with sleep apnea in 2009 and a medical 
provider qualified to address sleep apnea should be consulted. 

A VA medical examination with a medical doctor was accomplished 
in June 2010.  After reviewing the claims file and examining the 
Veteran, the examiner found that the Veteran's sleep apnea was 
less likely as not caused by or a result of military service 
because there was no evidence of sleep apnea in the Veteran's 
service medical records.  

Initially, the Board observes that the Veteran initially 
attributed a sleep disability to his service in the Southwest 
Asia Theatre of Operations.  Service connection may be 
established for a chronic disability manifested by certain signs 
or symptoms which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than December 
31, 2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A.  § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR 
No. 242, pp. 75669-75671 (December 18, 2006).  Nevertheless, in 
the instant case, the Veteran's sleep disorder disability has 
been clearly diagnosed as sleep apnea.  Accordingly, the 
regulations pertaining to an undiagnosed illness under 38 C.F.R. 
§ 3.317 are not applicable. 

Nevertheless, the Board is presented with an evidentiary picture 
which shows conflicting medical evidence as to whether the 
Veteran's sleep apnea is directly related to service.  It appears 
that two VA medical examiners determined that the Veteran's sleep 
apnea was not related to service because the Veteran's service 
medical records were silent with respect to any symptoms.  
However, two other VA medical examiners appeared to relate the 
Veteran's sleep apnea to service based on the Veteran's reported 
history.  Although medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, medical opinions are 
not inadequate simply because they rely on the Veteran's own 
history, unless this history is determined to be inaccurate.  It 
is interesting in the present case that the Veteran himself at 
certain times appears to have denied any snoring or breathing 
problems.  The accuracy of the Veteran's self-assessment in this 
regard must be questioned to some degree since he would 
presumably be asleep at those times.  In the instant case, the 
Board observes that although sleep apnea was not officially 
diagnosed until February 2009, there is lay evidence of pertinent 
symptomatology since service.  Significantly, although some of 
his sleep symptoms were attributed to his PTSD, the Veteran filed 
his claim for a sleep disorder immediately after service and 
prior to seeking service connection for PTSD.  Although not 
entirely clear, this fact suggests that the Veteran may have 
believed that at the time of his discharge, he had a separate 
sleep disorder that manifested in service, which was not related 
to PTSD.  Moreover, at some point, as documented in the statement 
of the case, the RO labeled the Veteran's sleep disorder as sleep 
apnea also prior to granting service connection for PTSD and 
initially denied it on the basis of a lack of a current 
disability.  Nevertheless, subsequent records clearly showed that 
the Veteran had sleep apnea.  Further, as early as the November 
2007 RO hearing, the Veteran's wife reported that the Veteran had 
breathing problems when he slept.  Unfortunately, the first VA 
examination to separately address any sleep disorder was not 
accomplished until January 2008, although a diagnosis was not 
made, the examiner indicated that further testing was needed 
because of sufficient suspicion of possible sleep apnea.  When 
further testing was finally done in February 2009, a diagnosis of 
sleep apnea was made.        

Importantly, the Veteran has complained of sleep symptoms that 
started in service and his wife and other family members have 
described lay observable events such as the Veteran snoring and 
stopping breathing while sleeping, and the Board has no reason to 
doubt the credibility of the Veteran and his family members.  
Accordingly, the Board finds that the record persuasively shows a 
continuity of pertinent symptomatology to link the Veteran's 
sleep apnea to active service.  There is a current diagnosis of 
sleep apnea; and based on continuing symptomatology, a link 
between the Veteran's current disability and service.  Thus, 
service connection for sleep apnea is warranted.  The Board notes 
that in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been applied 
where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letters dated in August 2006 
and January 2008, the Veteran was furnished notice of the manner 
of assigning a disability evaluation and an effective date.  He 
will have the opportunity to initiate an appeal from these 
"downstream" issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection.


ORDER

Service connection for sleep apnea is warranted.  The appeal is 
granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


